 8:20-cv-00271-RGK-PRSE Doc # 12 Filed: 02/12/21 Page 1 of 3 - Page ID # 189




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ADRIAN MARTINEZ,

                 Petitioner,                         8:20CV271

     vs.
                                          MEMORANDUM AND ORDER
DOUGLAS COUNTY BOARD OF
MENTAL HEALTH, MICHAEL D.
MCCLELLAN,                Chairperson;
MICHELLE           MILLER-MCCOY,
Chairperson; ERIC W. WELLS, #23694
Deputy County Attorney; DR. JEFF
MELVIN,       Ph.D  #334,    Licensed
Psycologist; and DOUGLAS COUNTY
PUBLIC DEFENDERS OFFICE,

                 Respondents.

ADRIAN MARTINEZ,

                 Petitioner,                         8:20CV272

     vs.
                                          MEMORANDUM AND ORDER
TOM BARR, Hospital Administrator;
KRIS BOE SIMMONS, Clinical Program
Manager; DR. STEPHEN O'NEILL, MD
Clinical Director, Staff Psychiatrist;
DIANE SCHUMAKER, PAC; DR.
MARGARET         DONOVAN,        Ph.D
Director of Psycology; DR. JEAN A.
LAING, Ph.D Clinical Psychologist; and
TABETHA E. WAGGONER, LCSW,
MSW, LMHP Sex Therapist;

                 Respondents.
 8:20-cv-00271-RGK-PRSE Doc # 12 Filed: 02/12/21 Page 2 of 3 - Page ID # 190




      This matter is before the court on Petitioner Adrian Martinez’s Motion for
Extension of Time. (Filing 11, Case No. 8:20CV271; Filing 13, Case No.
8:20CV272.)1 Petitioner seeks an additional 30 days to file an amended petition in
accordance with the court’s January 14, 2021 Memorandum and Order (filing 10).
Upon consideration, Petitioner’s motion is granted.

       Petitioner also indicates in his motion that he intends to file his amended
petition along with “a supporting memorandum of law plus additional relevant
exhibit evidence.” (Filing 11 at CM/ECF p. 1.) The court will take this opportunity
to remind Petitioner that his amended petition must clearly present all his
claims for relief and will supersede, not supplement, all his previous petitions.
Also, to the extent Petitioner wishes to incorporate “additional relevant exhibit
evidence” into his amended petition, he need not resubmit any of the supporting
exhibits already on file with the court; rather, Petitioner may incorporate such
exhibits into his amended petition by reference.

      IT IS THEREFORE ORDERED that:

     1.    Petitioner’s Motion for Extension of Time (filing 11, Case No.
8:20CV271; filing 13, Case No. 8:20CV272) is granted. Petitioner shall have until
March 18, 2021, to file an amended petition.

     2.   The clerk’s office is directed to set the following pro se case
management deadline: March 18, 2021: check for amended petition.




      1
       Unless otherwise specified, citations to the record are to the lead case,
8:20CV271.
                                        2
8:20-cv-00271-RGK-PRSE Doc # 12 Filed: 02/12/21 Page 3 of 3 - Page ID # 191




    Dated this 12th day of February, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      3
